



COURT OF APPEAL FOR ONTARIO

CITATION: Beaton v. Scotia iTrade, 2013 ONCA
    554

DATE: 20130911

DOCKET: C56574

Weiler, Rouleau and Pepall JJ.A.

BETWEEN

Alan Beaton

Plaintiff (Appellant)

and

Scotia iTrade and Scotia Capital Inc.

Defendants (Respondents)

Paul D. Guy and Scott McGrath, for the appellant

Marc S. Kestenberg, for the respondents

Heard and released orally: September 9, 2013

On appeal from the order of Justice Edward Belobaba of
    the Superior Court of Justice, dated December 28, 2012.

ENDORSEMENT

[1]

The appellant appeals from the dismissal of his claim as being commenced
    outside the two-year limitation period under the
Limitations Act, 2002
.
    He submits that the motions judge erred in failing to conclude that the
    limitation period was tolled by the respondents fraudulent concealment of
    certain information and that the motions judge gave insufficient reasons in
    rejecting this argument. The appellant relies on the following sentence in the motion
    judges reasons in which he says the motions judge dismissed the argument in a
    single conclusory statement saying, There is simply no basis in the evidence
    for the fraudulent concealment claim.

[2]

Reading the motions judges reasons as a whole, the motions judge held
    that there was nothing of substance in the disclosures that the appellant now
    says were concealed.  On the relevant date, December 14, 2006, the appellant
    did not seek to trade his shares through Scotia iTrade and thus the lack of
    disclosure was immaterial.  Further, although Scotia did not provide
    information relating to a telephone call the appellant says was important and
    that it concealed this information until much later, the appellant was a party
    to that telephone call.  Therefore the motions judge was correct in his
    conclusion that there was no basis in the evidence for the claim of fraudulent
    concealment.

[3]

Accordingly the appeal is dismissed. Costs to the respondent are on a
    partial indemnity scale and fixed in the amount of $7,500 inclusive of all
    applicable taxes and disbursements.

K.M. Weiler
    J.A.
Paul Rouleau J.A.

S.E. Pepall J.A.


